Title: Thomas Boylston Adams to John Adams, 30 October 1792
From: Adams, Thomas Boylston
To: Adams, John


My dear sir,
Philadelphia Octr: 30th: 1792,
Your kind favor of the 11th: reached me some time since. The reasons you assign for delaying your journey to Philada: would be sufficient to satisfy me, but I have been particularly requested by several of your warmest Friends, to mention that your determination may be viewed in a different point of light by those who seek occasions & opportunities to injure you or your cause. It has become a matter of pretty general enquiry why the VP—is not to be here at the first of the Session, and it is feared that your final resolution concerning your journey hither, is only to be decided by the event of the Election. There has been such a spirit discovered in this, & the Southern States within a few months past, that the Friends & advocates of the present state of things, feel themselves extreemly alarmed; and one of their principal reasons for wishing your presence as soon as possible at the head of the Senate, is the weight which your influence may have, to counteract the progress of dangerous measures. A single vote taken from any of the Eastern States, at this particular juncture, is thought to be of great consequence in the Political Ballance; especially as at this Session, a Reinforcement is expected from Kentucky.
The dreadful scenes now acting in France, and the universal anarchy which appears to prevail, has excited terrors even in the breasts of the warmest enthousiasts for Revolution; and the justice of your principles with respect to Government begin to be openly acknowledged, tho’ they have long been silently seen.
’Tis said to be your happy fate to be the most obnoxious character in the United States, to a certain party, (whose hatred & opposition is the glory of every honest man) who for a long time have considered you as the first barrier to be removed in order to the success of their designs. If this be true, the necessity of your presence at this time will appear more striking than ever, as ’tis thought every exertion will be made on their part the coming Session to embarrass the most important measures, and even to subvert some that have allready received sanction. You will recollect that all the momentous questions which were agitated in Senate last session, were finally decided by the casting vote, and altho’ upon some accounts it may not be a very pleasing reflection, that the President of the Senate must necessarily encounter the Odium of half the Assembly in the honest discharge of his duty, yet there is some consolation to be derived from the involuntary veneration which that firmness of conduct must inspire, even in the breasts of those he may disappoint.
The open opposition to the excise Law in the back parts of this State, has occasioned much anxiety to the President of the U, S,. His Proclamation has been treated with contempt, and some publications in the Pittsburgh Gazett have gone so far as to defy any attempts to enforce the law.
Your goodness will I hope excuse [the] liberty I have taken in suggesting these inducements [in] hastening your Journey. If they appear to you of the same consequence as to those at whose request I have communicated them, I shall feel happy in having complyed with their desires; if not, I hope you will attribute it to the interest I feel in every thing that appears particularly to relate to you or your Office.
I have not yet been able to procure accomodations for your Reception; but hope to do it in a few days. Mr. & Mrs: Otis have made a very obliging offer of a Room in their House, but no exertion on my part shall be wanting to procure the appartments mentioned in your letter.
Presenting my best love to the Family at Quincy and all other friends
I subscribe myself your dutiful / Son
Thos B Adams
